           Case 1:20-cv-03617-ER Document 49 Filed 02/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARBON INVESTMENT PARTNERS, LLC
and CARBON MASTER FUND, L.P.,
                            Plaintiﬀs,
                                                                   ORDER
                     – against –                               20 Civ. 3617 (ER)

SHIRA ELIZABETH BRESSLER,

                            Defendant.


RAMOS, D.J.

         Plaintiﬀs brought this fraud action on May 8, 2020. Doc. 1. On August 19, 2020,

Defendant filed a motion to dismiss the complaint. Doc. 18. On September 9, 2020, Plaintiﬀs

filed an amended complaint. Docs. 25. Defendant then filed a motion to dismiss the amended

complaint on November 6, 2020. Doc. 41.

         Accordingly, Defendant’s original motion to dismiss is now moot.   e Clerk of Court is

respectfully directed to terminate the motion. Doc. 18.



Dated:    February 9, 2021
          New York, New York

                                                           EDGARDO RAMOS, U.S.D.J.
